Information Disclosure Statement
	Upon further review the information disclosure filed May 17, 2022 does include a statement as specified in 37 CFR 1.97(e). The information disclosure statement has therefore been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art neither discloses nor makes obvious a system for monitoring and controlling a pump assembly at a well site having a processor with stored instructions which receives camera images from a digital camera as claimed; wherein when the instructions of the processor are executed the system is caused to measure a change in a component of the pump assembly, the component appearing in the camera images; compute at least one operational parameter for the pump assembly based on the change in the component of the pump assembly; determine whether the at least one operational parameter indicates the pump assembly is operating abnormally; and automatically initiate a corrective action in response to a determination that the pump assembly is operating abnormally.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The closest prior art to Luharuka et al disclose that thermal/digital images of a component of a pump are sent to a processor and thermal data is compared to acceptable ranges of operation. Therefore, Luharuka et al do not teach that the digital date is received and the processor computes at least one operational parameter for the pump assembly based on the change in the component of the pump assembly; determine whether the at least one operational parameter indicates the pump assembly is operating abnormally; and automatically initiate a corrective action in response to a determination that the pump assembly is operating abnormally.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
July 18, 2022